Name: Council Decision (EU) 2015/451 of 6 March 2015 concerning the accession of the European Union to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES)
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: international affairs;  international trade;  environmental policy;  natural environment
 Date Published: 2015-03-19

 19.3.2015 EN Official Journal of the European Union L 75/1 COUNCIL DECISION (EU) 2015/451 of 6 March 2015 concerning the accession of the European Union to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with point (a) of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (the Convention) to which 178 countries, including all Member States, are a party, is a major international environmental instrument aiming to protect endangered species of fauna and flora through controls on international trade in specimens of those species. (2) The Gaborone amendment to the Convention, adopted by a special Conference of the Parties in Gaborone, Botswana, in 1983, modified Article XXI of the Convention so that access to the Convention, previously limited to States, was opened to regional economic integration organisations constituted by sovereign States having competence in respect of the negotiation, conclusion and implementation of international agreements in matters transferred to them by their Member States and covered by the Convention. The Gaborone amendment to the Convention entered into force on 29 November 2013. (3) The matters covered by the Convention relate essentially to the protection of the environment. The provisions of the Convention have been implemented uniformly in all Member States since 1 January 1984. In addition, Union rules have been adopted in the form of Council Regulation (EC) No 338/97 (2) and Commission Regulation (EC) No 865/2006 (3). (4) Accession to the Convention by the Union will enable it to play a role in the work of the Convention and will legally bind the Union to implement and enforce the Convention in matters falling within its competence. It will create formal responsibilities for the Union so as to make the Union a Party accountable to other Parties for its implementation of the Convention. (5) The accession of the Union to the Convention will not affect the way in which the positions for the CITES Conference of the Parties are agreed by the Union and its Member States, within the fields of their respective competences, in accordance with the Treaties. (6) The positions of the Union and its Member States for the CITES Conference of the Parties will be expressed in line with relevant practice in the area of multilateral environmental agreements, within the field of their respective competences, in accordance with the Treaties. (7) The European Union should therefore accede to the Convention, HAS ADOPTED THIS DECISION: Article 1 The accession of the European Union to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) is hereby approved on behalf of the Union. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit, on behalf of the Union, the instrument of accession provided for in Article XXI (1) of the Convention, in order to express the consent of the Union to be bound by the Convention. At the time of deposit of the instrument of accession, the designated person shall deposit the declaration set out in the Annex to this Decision, in accordance with Article XXI (3) of the Convention. Article 3 This Decision shall enter into force on the date of its adoption (4). Done at Brussels, 6 March 2015. For the Council The President K. GERHARDS (1) Consent of 16 December 2014 (not yet published in the Official Journal). (2) Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 61, 3.3.1997, p. 1). (3) Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 166, 19.6.2006, p. 1). (4) The date of entry into force of the Convention for the Union will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX DECLARATION BY THE EUROPEAN UNION IN ACCORDANCE WITH ARTICLE XXI (PARAGRAPH 3) OF THE CONVENTION ON INTERNATIONAL TRADE IN ENDANGERED SPECIES OF WILD FAUNA AND FLORA The European Union declares that, in accordance with the Treaty on the Functioning of the European Union, and in particular Article 192(1) thereof, it is competent for entering into international agreements, and for implementing the obligations resulting therefrom, which contribute to the pursuit of the following objectives:  preserving, protecting and improving the quality of the environment;  protecting human health;  prudent and rational utilisation of natural resources;  promoting measures at international level to deal with regional or worldwide environmental problems, including climate change. The European Union declares that it has already adopted legal instruments, binding on its Member States, covering matters governed by this Convention, in particular but not limited to Regulation (EC) No 338/97 and the implementing Regulation (EC) No 865/2006. Moreover the European Union declares that it is responsible for the performance of those obligations resulting from the Convention on International Trade in Endangered Species of Wild Fauna and Flora which are covered by European Union legislation in force. The exercise of European Union competence is, by its nature, subject to continuous development.